IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dmitry Erastov,                          :
                          Appellant      :
                                         :
               v.                        :          No. 638 C.D. 2021
                                         :
City of Philadelphia, Philadelphia       :
Sheriff's Office                         :


PER CURIAM                             ORDER


               NOW, September 14, 2022, upon consideration of Appellant’s

application for reargument, the application is denied.